Citation Nr: 1751672	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-21 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. What rating is warranted for lumbar degenerative disc disease with spinal stenosis since September 18, 2006?

2. What rating is warranted for depressive disorder, not otherwise specified since October 26, 2012?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing in October 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The record raises the issues of entitlement to service connection for a cervical disorder, and entitlement to an increased rating for right lower extremity radiculopathy.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).
 
The Veteran claims entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spinal stenosis.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.
 
The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  While delay is regrettable, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In this case a review of the file reveals that the previous VA examination reports each include one set of range of motion findings, but these findings do not specify whether such findings reflect active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

Additionally, remand is warranted to ensure that a complete record is available for review.  In October 2016, the Veteran testified that he received treatment for depression through the Chula Vista VA Community Based Outpatient Clinic.  Unfortunately, no treatment records from Chula Vista VA since 2013 have been associated with the claims file.  Further, there is no indication that such records have been requested.  VA has an obligation to make reasonable efforts to obtain such records, and as they are potentially relevant to the claim discussed herein, remand is warranted to obtain updated VA treatment records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(3).

Further, as the most recent VA examination was conducted in July 2015, and as any VA records dated from Chula Vista were not available to that examiner, the Veteran should be afforded a new VA examination to assess the current nature and severity of his posttraumatic stress disorder with depressive disorder.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding relevant VA or private treatment records.  If the Veteran identifies any outstanding records, then make arrangements to obtain them.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2. Thereafter schedule the Veteran for a VA orthopedic examination to determine the severity of his degenerative disc disease of the lumbar spine with spinal stenosis.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and nonweight-bearing motion for his thoracolumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  
 
The VA examiner must address at what point in the arc of motion does pain cause functional loss both regularly and during flare-ups, even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for a VA examination with an appropriate mental health professional to address the current nature and severity of his depressive disorder.  The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should then assess the current severity of the Veteran's depressive disorder.  All signs and symptoms due to depression must be reported in detail.  The examiner must describe the impact of the Veteran's depressive disorder on his occupational and social functioning, and discuss the impact the disability has on the claimant's activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact. 

4.  A complete rationale for all requested opinions must be provided.  If the examiners cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

5. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations were sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. The AOJ must then review the examination reports to ensure that they are in compliance with the directives of this REMAND, and that the examiners have documented consideration of all records contained in Virtual VA and VBMS, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

7. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



